UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA
____________________________________
                                    )
MARCIA LORRAINE MADDEN,             )
                                    )
                  Plaintiff,        )
                                    )
      v.                            )                Civil Action No. 12-0615 (ABJ)
                                    )
U.S. DEPARTMENT OF VETERAN          )
AFFAIRS,                            )
                                    )
                  Defendant.        )
____________________________________)


                                 MEMORANDUM OPINION

       This matter is before the Court on its initial review of plaintiff’s pro se complaint, which

was removed to this Court from the Superior Court of the District of Columbia by the federal

defendants.   See Notice of Removal [Dkt. # 1].        Plaintiff has named over forty different

defendants in this case and seeks $37 million in damages. Compl. at 1. Several of those

defendants have filed motions to dismiss the claims against them, see, e.g., [Dkt. # 3, 4, 11, 12,

15, 18, 26], and plaintiff has filed a pleading opposing some of the motions, [Dkt. # 29], as well

as a supplement to the opposition, [Dkt. # 30].

       Although plaintiff’s opposition to the motions to dismiss recites facts involving one or

more of the defendants named in this case, the complaint itself – which is the operative

document for purposes of a motion to dismiss – consists of a bare recitation of several causes of

action without any explanation or factual assertions. The substance of the complaint, in its

entirety, states:    “Abuses/assaults; injustices/reprisals; employment discriminations and

terminations; slander and libel; defamations; invasion of privacy; malpractice, false

imprisonments; intentional infliction of emotional distress. Claim for damages, injuries, other:
February 29, 2012.” Id. Because the complaint does not contain any explanation of plaintiff’s

injuries or any facts in support of her claims, the allegations “constitute the sort of patently

insubstantial claims” that deprive the Court of subject matter jurisdiction. Tooley v. Napolitano,

586 F.3d 1006, 1010 (D.C. Cir. 2009); see Caldwell v. Kagan, 777 F. Supp. 2d 177, 178 (D.D.C.

2011) (quoting Tooley for the proposition that “[a] district court lacks subject matter jurisdiction

when the complaint ‘is so patently insubstantial, presenting no federal question suitable for

decision.’”).

       Accordingly, the Court will dismiss this action without prejudice.          Should plaintiff

choose to file a new complaint, it should be filed as a separate action and should clearly identify

the claims being brought against any particular defendants and state the facts on which the

claims are based. A separate Order will issue.




                                              AMY BERMAN JACKSON
                                              United States District Judge

DATE: June 5, 2012




                                                 2